Citation Nr: 1413555	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  14-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

(The issue of entitlement to payment of or reimbursement for unauthorized medical expenses for treatment at St. Lucie Medical Center on January 28, 2010, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 1980.  He died in July 2010.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

By way of the September 2010 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death, as well as the claim of entitlement to service connection for PTSD for accrued benefits purposes.  She was notified of the decision in October 2010.  In November 2010, the appellant filed a notice of disagreement (NOD) with the decision.  However, the RO has not provided the appellant with a statement of the case (SOC) in response to the NOD. Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


Accordingly, the case is REMANDED to the RO for the following action:

An SOC on the claim for service connection for the cause of the Veteran's death, as well as the claim of entitlement to service connection for PTSD for accrued benefits purposes, should be issued to the appellant and her representative.  The appellant should be informed of the requirements to perfect an appeal with respect to these issues.  If the appellant perfects an appeal with respect to either issue, the RO should ensure that all indicated development is completed before the case is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


